Detailed Action
The instant application having Application No. 16/415,995 has a total of 12 claims pending in the application; there are 2 independent claims and 10 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 5/21/21. Claims 1-8 and 11-14 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the divided buffer unit with two storage spaces with corresponding command queues must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3a, 3b, 3c and 3d reference network adapter memory 4012, host 300, and network adapter 401. However, previous drawings do not show those reference characters and they are also not shown in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “buffering, by the storage device according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a first storage space that is of the buffer unit and that is corresponding to a first command queue….” It is unclear how data is buffered in the storage device buffer to be then transmitted to the same storage space in the buffer unit. Claim 11 recites similar limitations.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (U.S. Patent Application Publication No. 2009/0216960) in view of Singh et al. (U.S. Patent Application .
Referring to claim 1, Allison et al. disclose as claimed, a method for controlling a data read/write command in a memory system, comprising:  510dividing, by a storage device having a buffer unit (see para. 27 and fig. 2, showing queues for memory ports buffering commands. See fig. 2, showing a storage device with a memory controller and memory), the storage space of the buffer unit into at least two storage spaces, and establishing a correspondence between the at least two storage spaces and command queues, wherein the command queue is a queue comprising a data read/write control command (see para. Fig. 2 and para. 29-32, showing the buffer divided into command queue 23 and command queue 24. The two storage spaces shown in fig. 2 are each associated with and hold a command queue. In addition, see para. 32, where queues may be additionally partitioned into multiple queue segments receiving read/write control commands); and receiving, by the storage device, a first data read/write command (see para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23).  
Allison et al. disclose the claimed invention except for where the memory system is a non-volatile memory express (NVMe) over fabric architecture system; and buffering, by the storage device, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue
	However, Singh et al. disclose where the memory system is a non-volatile memory express (NVMe) over fabric architecture system (see para. 59, where the NVMe communicates over NVMe fabric).
see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise where the memory system is a non-volatile memory express (NVMe) over fabric architecture system, as taught by Singh et al., in order to have a high performance storage option over a network. NVMe over fabric is well known and would be obvious to utilize it in a storage system such as Allison.
	Allison et al. and Singh et al. disclose the claimed invention except for buffering, by the storage device, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue.
	However, Wu discloses buffering, by the storage device, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue (see fig. 4, showing separate command queues associated with job packet buffers, and the job packet buffers holding data to be transmitted according to commands).
Allison et al. and Wu are analogous art because they are from the same field of endeavor of command processing (see Allison et al., abstract, and Wu, abstract, regarding command processing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise buffering, by the storage device, according to the correspondence between the at least two storage spaces and the command queues, data to be 
As to claim 2, Allison et al., Singh et al. and Wu also disclose the method according to claim 1, wherein a correspondence between the at least two 20storage spaces and command queues is established by the storage device by: establishing, by the storage device, the correspondence between the at least two storage spaces and the command queues according to correspondence information carried in the control command sent from a control device, wherein the correspondence information is a correspondence between at least two storage spaces of the buffer unit and command queues (see Singh et al., para. 36, where the host sends a command to create I/O queues, including identifying queue sizes, which would indicate correspondence with the storage spaces).  
As to claim 3, Allison et al., Singh et al. and Wu also disclose the method according to claim 1, wherein a correspondence between the at least two storage spaces and command queues is established by the storage device by: establishing, by the storage device, the correspondence between the at least two storage spaces and the command queues according to the at least two storage spaces obtained through division (see Allison et al., para. 32, where the amount of commands routed to different queues influences the partition separation. Also see para. 29, where the memory controller controls which commands enter which queue).  
As to claim 5, Allison et al., Singh et al. and Wu also disclose, the method according to claim 1 further comprising: sending, by a control device, a control command to the storage device, wherein the control command comprises information used for dividing a storage space of the buffer unit of the storage device into at least two storage spaces (see Allison et al., fig. 1 and para. 26, where the memory controller receives commands from a processor. See para. 32, where the amount of commands determine the dynamic partitioning.), and sending, by the control device, the first data read/write command to the storage device (see Allison et al., para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23, which is a group of queue entries to be routed to memory module 120 or queue segment 24, which is a group of queue entries to be routed to memory module 122).  
As to claim 6, Allison et al., Singh et al. and Wu also disclose the method according to claim 5, wherein the method further comprises: obtaining, by the control device, an available storage space of the first storage space (see Allison et al., para. 31-34, where it is determined if the queues are full, nearly full, or lack capacity);  25determining, by the control device, whether a storage space occupied by first data to be transmitted according to the first data read/write command is less than or equal to the available storage space; and sending the first data read/write command to the storage device when the storage space occupied by the first data is less than or equal to the available storage space of the first storage space (see Allison et al., para. 32-34, where commands are accepted if the queue is not full); suspending sending of the first data read/write command when the storage space occupied by the first data is greater than the available storage space of the first storage space (see Allison et al., para. 34, where excess commands may only be written when the queue has capacity. If the queues are full, then no new commands may be routed there).  
As to claim 7, Allison et al., Singh et al. and Wu also disclose the method according to claim 5, wherein an available storage space of the first storage space is obtained by the control device by:  63before sending the first data read/write command to the storage device, sending, by the control device to the storage device, a request for obtaining the available storage space of the first storage space (see Singh et al., para. 36, where a host sends commands to create or delete queues. Allison et al., para. 31-34 teaches where queues are partitioned dynamically based on available storage space. Therefore, when combined, a host would need to know the storage space when deleting queues).  
As to claim 8, Allison et al., Singh et al. and Wu also disclose the method according to claim 7, wherein before the sending, by the control device to the storage device, a request for obtaining the available storage space, the method further comprises: sending, by the control device, a second data read/write command to the storage device, wherein data to be transmitted according to the second data read/write command is greater than the 10available storage space of the first storage space, by the control device, a backpressure message sent by the storage device, wherein the backpressure message is used to indicate insufficiency of the available storage space of the first storage space (see Singh et al., para. 36, where a host sends commands to create or delete queues. Allison et al., para. 31-34 teaches where queues are partitioned dynamically based on available storage space. Therefore, when combined, a host would need to know the storage space when deleting queues. Then see Allison et al., para. 31-34, where no new commands may be routed to queues if the queue is already full or there is insufficient storage space. Therefore a message would need to be sent to the control device)=

Referring to claim 11, Allison et al. disclose as claimed, a storage device in a memory system, configured to exchange data, comprising: a buffer unit configured to buffer data to be transmitted according to a data read/write 30command (see para. 27 and fig. 2, showing queues buffering data); a processor configured to: receive the data read/write command sent by the control device (see fig. 2, showing a memory controller with logic and control receiving commands from a processor); receive a control command sent by the control device that comprises information used for dividing a storage space of the buffer unit into at least two storage spaces (see fig. 1 and para. 26, where the memory controller receives commands from a processor. See para. 32, where the amount of commands determine the dynamic partitioning); 64divide the storage space of the buffer unit into at least two storage spaces, and establish a correspondence between the at least two storage spaces and command see para. Fig. 2 and para. 29-32, showing the buffer divided into command queue 23 and command queue 24); and receive a first data read/write command (see para. 29-32, where the memory controller receives commands from the processor, and commands are routed to queue segment 23).  
Allison et al. disclose the claimed invention except for where the memory system is a non-volatile memory express (NVMe) over fabric architecture system; and buffer, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a first storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue
	However, Singh et al. disclose where the memory system is a non-volatile memory express (NVMe) over fabric architecture system (see para. 59, where the NVMe communicates over NVMe fabric).
Allison et al. and Singh et al. are analogous art because they are from the same field of endeavor of memory queues (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise where the memory system is a non-volatile memory express (NVMe) over fabric architecture system, as taught by Singh et al., in order to have a high performance storage option over a network. NVMe over fabric is well known and would be obvious to utilize it in a storage system such as Allison.
	Allison et al. and Singh et al. disclose the claimed invention except for buffer, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a first storage space that is of the 
	However, Wu discloses buffer, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a first storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue (see fig. 4, showing separate command queues associated with job packet buffers, and the job packet buffers holding data to be transmitted according to commands).
Allison et al. and Wu are analogous art because they are from the same field of endeavor of command processing (see Allison et al., abstract, and Wu, abstract, regarding command processing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise buffer, according to the correspondence between the at least two storage spaces and the command queues, data to be transmitted according to the first data read/write command into a first storage space that is of the buffer unit and that is corresponding to a first command queue, wherein the first data read/write command is a data read/write command in the first command queue, as taught by Wu, in order to buffer data being transmitted to/from a memory to increase performance. It is well known in the art to buffer data to/from memory and it would be obvious to utilize such a scheme when combined with Allison et al.
As to claim 12, Allison et al., Singh et al. and Wu also disclose the storage device according to claim 11, wherein a correspondence between the at least two storage spaces and command queues is established by the processor by: establishing the correspondence between the at least two storage spaces and the command queues according to correspondence information carried in the control command sent from a control device, wherein the 15correspondence information is a correspondence between at least two storage spaces of the buffer unit and command queues (see Singh et al., para. 36, where the host sends a command to create I/O queues, including identifying queue sizes, which would indicate correspondence with the storage spaces).  
As to claim 13, Allison et al., Singh et al. and Wu also disclose the storage device according to claim 11, wherein a correspondence between the at least two storage spaces and command queues is established by the processor by: establishing the correspondence between the at least two storage spaces and the command 20queues according to the at least two storage spaces obtained through division (see Allison et al., para. 32, where the amount of commands routed to different queues influences the partition separation. Also see para. 29, where the memory controller controls which commands enter which queue).  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. in view of Singh et al. and Wu and in view of Torok et al. (U.S. Patent No. 9,026,735), herein referred to as Torok et al.
As to claim 4, Allison et al., Singh et al. and Wu disclose the claimed invention except for the method according to claim 1, wherein the method further comprises: obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a second storage space that is of the buffer unit and that is corresponding to a second command queue; and  62when the occupation proportion of the first storage space is greater than a preset first threshold, and the occupation proportion of the second storage space is less than a preset second threshold, reducing the size of the second storage space, and allocating the reduced storage space of the second storage space to the first storage space, wherein the first threshold is greater than the second threshold.  
	However, Torok et al. disclose wherein the method further comprises: obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a second storage space that is of the see fig. 1 and 2, where buffers are divided by a buffer divide. See col. 4, lines 29-50, where a dynamic buffer control circuit adjusts the buffer partition. See col. 6, lines 16-44, where the adjustment takes place based on utilization metrics or occupation proportion. Comparator circuits may utilize certain thresholds with the utilization metrics in determining how to adjust the buffer partitions).  
Allison et al. and Torok et al. are analogous art because they are from the same field of endeavor of memory queues and buffers (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues and buffers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise obtaining, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a second storage space that is of the buffer unit and that is corresponding to a second command queue; and  62when the occupation proportion of the first storage space is greater than a preset first threshold, and the occupation proportion of the second storage space is less than a preset second threshold, reducing the size of the second storage space, and allocating the reduced storage space of the second storage space to the first storage space, wherein the first threshold is greater than the second threshold, as taught by Torok et al., in order to dynamically adjust the buffer based on preset thresholds, which allows more flexibility and user control.
As to claim 14, Allison et al., Singh et al. and Wu disclose the claimed invention except for the storage device according to claim 11, wherein the processor is further configured to: obtain, within a 
	However, Torok et al. disclose wherein the method further comprises: obtain, within a preset time, an occupation proportion of the storage space that is of the buffer unit and that is corresponding to the first command queue and an occupation proportion of a second storage space that is of the buffer unit and that is corresponding to a second command queue; and  62when the occupation proportion of the first storage space is greater than a preset first threshold, and the occupation proportion of the second storage space is less than a preset second threshold, reducing the size of the second storage space, and allocating the reduced storage space of the second storage space to the first storage space, wherein the first threshold is greater than the second threshold (see fig. 1 and 2, where buffers are divided by a buffer divide. See col. 4, lines 29-50, where a dynamic buffer control circuit adjusts the buffer partition. See col. 6, lines 16-44, where the adjustment takes place based on utilization metrics or occupation proportion. Comparator circuits may utilize certain thresholds with the utilization metrics in determining how to adjust the buffer partitions).  
Allison et al. and Torok et al. are analogous art because they are from the same field of endeavor of memory queues and buffers (see Allison et al., para. 2, and Singh et al., abstract, regarding memory queues and buffers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison et al. to comprise obtain, within a preset time, an occupation .
                   Response to Arguments
Applicant’s arguments, filed 5/21/21 with respect to the argument that a partition in a queue is not analogous with dividing storage space in a buffer have been fully considered but they are not persuasive. Applicant’s data buffer is buffering data corresponding to commands from the command queue. And it will not free up space or purge the data until a particular command from the command queue has been processed, so that corresponding entries are added/removed at the same time as entries in the command queue. As applicant’s data buffer appears to be functioning in a similar manner as a queue, Allison’s partitioning of a queue would be analogous to applicant’s dividing of a data buffer, regardless of the elements contained inside. 
Applicant’s arguments, filed 5/21/21 with respect to the argument that Allison’s queue is buffering commands and not data has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu.                                                   
                                                                                                                                

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-8 and 11-14 stand rejected.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132